Exhibit 10.7(d)

THIRD LEASE AMENDMENT

Between

KENT CENTRAL, LLC

and

TULLY’S COFFEE CORPORATION.

This Third Lease Amendment dated the 7th day of November, 2000 is attached to
and made part of that certain Lease dated August 16, 1999, as amended by that
certain First Lease Amendment dated December 17, 1999 and as further amended by
that certain Second Lease Amendment dated June 6, 2000 (hereinafter collectively
referred to as the “Lease”) by and between Kent Central, LLC., a Washington
limited liability company, hereinafter called Lessor (“Lessor”), and Tully’s
Coffee Corporation., a Washington corporation, hereinafter called the Lessee
(“Lessee”), covering the Premises located at 3100 Airport Way South, in Seattle,
Washington (the “Premises”). The Premises are more particularly described in the
Lease as amended.

The terms used herein shall have the same definitions as set forth in the Lease.

In consideration of the mutual covenants and promises contained in this Third
Lease Amendment and the Lease, Lessor and Lessee agree as follows:

 

1.

For the period from the date hereof until December 31, 2000 Section 1,
“Premises”, of the Lease is hereby amended to modify the definition of the
Premises by adding approximately 10,000 square feet of space selected by Lessee
within a portion of the Building located west of the Premises and depicted as
“Warehouse Bldg. #43” on Exhibit A attached hereto. The additional Premises is
designated the “Temporary Expansion Premises” and will be leased to Lessee with
no increase in Rent.

2.

Lessee understands and acknowledges that it is imperative that Lessee vacate the
Temporary Expansion Premises on or before December 31, 2000. Failure to vacate
will cause a delay of a pending transaction and will result in substantial
damages to Lessor. Therefore, Lessee agrees that in addition to the remedies
available to Lessor under Section 25 of the Lease, “Holdover”, Lessee will be
obligated to pay Lessor $6,000 per day for each day after December 31, 2000 that
Lessee occupies any portion of the Temporary Expansion Premises. Lessee also
understands and agrees that this amount ($6,000 per day) approximates the actual
damages that would be suffered by Lessor resulting from a delay and is not a
penalty.

Except as otherwise modified by the terms of this Third Lease Amendment, all
other terms and conditions of the Lease remain unchanged and in full force and
effect.

 

LESSOR:

KENT CENTRAL, LLC

 

LESSEE:

TULLY’S COFFEE CORPORATION

/s/ LARRY R. BENAROYA

 

/s/ TOM T. O’KEEFE

By:

   Larry R. Benaroya   By:   Tom T. O’Keefe

Its:

   Manager   Its:   Chairman & CEO

Date:

     Date:   11/20/00

 

STATE OF WASHINGTON

   ]       ]    ss.

COUNTY OF KING

   ]   

 

1



--------------------------------------------------------------------------------

I certify that I know or have satisfactory evidence that Larry R. Benaroya is
the person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he is the Manager
of Kent Central, LLC, a Washington limited liability company, who executed the
within and foregoing instrument, and acknowledged the instrument to be the free
and voluntary act and deed of said company for the uses and purposes therein
mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said company.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

/s/ REBECCA A. BETHELL

Notary Public in and for the

State of Washington

residing at Seattle

Commission expires 11/9/02

Print Name Rebecca A. Bethell

 

STATE OF WASHINGTON

   ]       ]    ss.

COUNTY OF KING

   ]   

I certify that I know or have satisfactory evidence that TOM T O’KEEFE is the
person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he/she is the
Chairman & CEO, of Tully’s Coffee Corporation, a Washington corporation who
executed the within and foregoing instrument, and acknowledged the instrument to
be the free and voluntary act and deed of said corporation for the uses and
purposes therein mentioned, and on oath stated that affiant is authorized to
execute said instrument on behalf of said corporation.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

/s/ PAMELA K. JOHNSON

Notary Public in and for the

State of Washington

residing at Bellevue

Commission expires 2/2/04

Print Name Pamela K. Johnson

 

2